                                                                            Case 2:18-cv-01338-JCM-BNW Document 56 Filed 05/28/19 Page 1 of 2


                                                                        1   MARTIN J. KRAVITZ, ESQ.
                                                                            Nevada Bar No. 83
                                                                        2   ADAM J. WAX, ESQ.
                                                                            Nevada Bar No. 12126
                                                                        3
                                                                            KRAVITZ, SCHNITZER, & JOHNSON, CHTD.
                                                                        4   8985 So. Eastern Avenue, Suite 200
                                                                            Las Vegas, Nevada 89123
                                                                        5   Telephone: (702) 362-6666
                                                                            Facsimile: (702) 362-2203
                                                                        6   Email: mkravitz@ksjattorneys.com
                                                                                   awax@ksjattorneys.com
                                                                        7
                                                                            Attorneys for Plaintiff,
                                                                        8   NATIONAL FIRE & MARINE
                                                                            INSURANCE COMPANY
                                                                        9
                                                                                                      UNITED STATES DISTRICT COURT
                                                                       10
                                                                                                               DISTRICT OF NEVADA
                                                                       11
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                            NATIONAL FIRE & MARINE INSURANCE                  Case No.: 2:18-CV-01338-JCM-BNW
                                                                       12   COMPANY, a Nebraska corporation,
                                                                       13
                                                                                                 Plaintiff,                   STIPULATION AND ORDER TO
                                      8985 S. Eastern Ave., Ste. 200
                                        Las Vegas, Nevada 89123




                                                                       14                                                     EXTEND       TIME     TO FILE
                                                                            vs.                                               PLAINTIFF’S        REPLY   IN
                                            (702) 362-66666




                                                                       15                                                     SUPPORT OF MOTION TO
                                                                            STEVEN A. HOLPER, M.D., an individual;            DISMISS         COUNTERCLAIM
                                                                       16   DOE INDIVIDUALS I through X, inclusive; and       PURSUANT TO FED. R. CIV. P.
                                                                            ROE BUSINESS ENTITIES I through X,                12(b)(6) (ECF NO. 42)
                                                                       17
                                                                            inclusive,
                                                                       18
                                                                                                 Defendants.
                                                                       19

                                                                       20          COMES NOW, Plaintiff, NATIONAL FIRE & MARINE INSURANCE COMPANY, by
                                                                       21   and through its attorneys of record, KRAVITZ, SCHNITZER & JOHNSON, CHTD., and
                                                                       22   Defendant, STEVEN A. HOLPER, M.D., by and through his attorneys of record, PRICE
                                                                       23   BECKSTROM, PLLC, and hereby submit this Stipulation to Extend Time to File Plaintiff’s
                                                                       24   Reply in Support of its Motion to Dismiss Counterclaim Pursuant to Fed. R. Civ. P.
                                                                       25   12(b)(6)(ECF No. 42).
                                                                       26          WHEREAS, Plaintiff filed its Motion to Dismiss Counterclaim Pursuant to Fed. R. Civ. P.
                                                                       27   12(b)(6) on April 24, 2019 (ECF No. 42);
                                                                       28

                                                                                                                         1
                                                                            Case 2:18-cv-01338-JCM-BNW Document 56 Filed 05/28/19 Page 2 of 2


                                                                        1
                                                                                   WHEREAS, Defendant, Steven A. Holper, M.D., filed his Opposition to Plaintiff’s
                                                                        2
                                                                            Motion on May 8, 2019 (ECF No. 47);
                                                                        3
                                                                                   WHEREAS, the parties previously requested and stipulated to extend the Reply due date
                                                                        4
                                                                            to Wednesday, May 29, 2019 (ECF No. 50);
                                                                        5
                                                                                   WHEREAS, the Court granted the parties request allowing Plaintiff to file its Reply on
                                                                        6
                                                                            May 29, 2019 (ECF No. 54);
                                                                        7
                                                                                   WHEREAS, the parties further request and stipulate to extend the Reply due date to May
                                                                        8
                                                                            31, 2019;
                                                                        9
                                                                                   THEREFORE, in consideration of the foregoing, and for good cause, IT IS HEREBY
                                                                       10
                                                                            STIPULATED AND AGREED by and between the Parties as follows:
                                                                       11
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                                   1)     Plaintiff shall have up to and including May 31, 2019 to file its Reply in Support of
                                                                       12
                                                                            its Motion to Dismiss Counterclaim Pursuant to Fed. R. Civ. P. 12(b)(6).
                                                                       13
                                                                                   IT IS SO STIPULATED.
                                      8985 S. Eastern Ave., Ste. 200
                                        Las Vegas, Nevada 89123




                                                                       14
                                                                                   Respectfully submitted this 28th day of May, 2019.
                                            (702) 362-66666




                                                                       15
                                                                            KRAVITZ, SCHNITZER & JOHNSON                    PRICE BECKSTROM, PLLC
                                                                       16
                                                                            By ___/s/Adam J. Wax, Esq. _____________        By /s/ Daniel Price, Esq._______________
                                                                       17      MARTIN J. KRAVITZ, ESQ.                         Daniel Price, Esq.
                                                                               ADAM J. WAX, ESQ.                               7312 W. Cheyenne Ave. Suite 5
                                                                       18
                                                                               8985 S. Eastern Avenue, Suite 200               Las Vegas, NV 89129
                                                                       19      Las Vegas, Nevada 89123                         Attorneys for Defendant
                                                                               Attorneys for Plaintiff                         Steven A. Holper, M.D.
                                                                       20

                                                                       21
                                                                                   IT IS SO ORDERED.
                                                                       22
                                                                                          May_______
                                                                                   DATED this 28, 2019.
                                                                                                     day of May, 2019.
                                                                       23

                                                                       24

                                                                       25                                        UNITED STATES DISTRICT JUDGE

                                                                       26
                                                                       27
                                                                       28

                                                                                                                           2
